UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5718 Dreyfus Treasury Prime Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Treasury Prime Cash Management October 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills79.0% of Purchase (%) Amount ($) Value ($) 11/7/13 0.04 848,740,000 848,734,758 11/14/13 0.02 2,400,200,000 2,400,181,174 11/21/13 0.03 3,765,000,000 3,764,944,236 11/29/13 0.04 3,395,000,000 3,394,906,356 12/5/13 0.04 1,358,000,000 1,357,944,991 12/12/13 0.02 2,379,000,000 2,378,938,694 12/19/13 0.01 700,000,000 699,990,667 12/26/13 0.06 740,000,000 739,927,431 1/2/14 0.02 2,080,000,000 2,079,943,511 1/9/14 0.03 3,320,000,000 3,319,794,462 1/23/14 0.03 1,600,000,000 1,599,879,247 1/30/14 0.04 1,680,000,000 1,679,832,000 2/6/14 0.08 200,000,000 199,959,583 2/13/14 0.07 725,000,000 724,853,389 2/20/14 0.07 550,000,000 549,882,062 2/27/14 0.05 450,000,000 449,922,972 3/6/14 0.07 250,000,000 249,943,576 4/3/14 0.05 520,000,000 519,895,875 Total U.S. Treasury Bills (cost $26,959,474,984) U.S. Treasury Notes20.9% 11/15/13 0.10 187,000,000 187,028,060 11/30/13 0.06 1,550,000,000 1,550,241,084 11/30/13 0.08 609,000,000 609,960,501 12/15/13 0.04 1,575,000,000 1,576,363,828 1/15/14 0.04 606,000,000 607,178,718 1/31/14 0.04 381,000,000 381,196,998 1/31/14 0.08 828,000,000 831,415,116 2/15/14 0.09 435,000,000 436,465,527 2/28/14 0.06 67,000,000 67,040,845 2/28/14 0.21 50,000,000 50,277,741 3/15/14 0.08 100,000,000 100,435,898 3/31/14 0.10 230,000,000 231,560,444 4/15/14 0.07 110,000,000 110,587,542 4/30/14 0.12 225,000,000 226,963,685 5/31/14 0.08 164,000,000 166,021,488 Total U.S. Treasury Notes (cost $7,132,737,475) Total Investments (cost $34,092,212,459) % Cash and Receivables (Net) .1 % Net Assets % At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 34,092,212,459 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Treasury Prime Cash Management By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 By: /s/ James Windels James Windels Treasurer Date: December 18, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
